



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Purewal 
          Blueberry Farm Ltd. v. J.T. Johnson Co., L.L.C.,







2006 
          BCCA 3



Date: 20060104





Docket: CA032514

Between:

Purewal 
    Blueberry Farm Ltd.

Appellant

(Plaintiff)

And

J.T. 
    Johnson Company, L.L.C., Insulpro Industries Inc., 798208 Alberta Ltd. doing 
    business as Therm-All Insulation Ltd. and the said 798208 Alberta Ltd.

Respondents

(
Defendants
)












Before:


The 
          Honourable Madam Justice Ryan




The 
          Honourable Madam Justice Saunders




The 
          Honourable Mr. Justice Low








S.B. 
          Margolis and A.G. Mackay


Counsel for the Appellant




A.J 
          Saunders


Counsel for the Respondent,
J.T. Johnson Co., L.L.C.




K.C. 
          Bourchier


Counsel for the Respondent,
Insulpro Industries Inc.




J.Z. 
          Murray


Counsel for the Respondent,
798208 Alberta Ltd.




Place 
          and Date of Hearing:


Vancouver, British Columbia




8 June 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




8 June 2005




Written submissions received:


20 and 21 October,
4, 9, 14 and 16 November 2005




Date 
          of Supplementary Judgment:


4 January 2006





Supplementary Reasons for Judgment of the Court:

[1]

On 8 June 2005, we gave oral reasons allowing this appeal and ordering 
    a rehearing of the application of the plaintiff/appellant to add the three 
    respondents as defendants in the action.  Counsel have now provided us with 
    written submissions on the issues of costs of the appeal and costs of the 
    proceedings in chambers that resulted in the order from which the appeal was 
    taken.

[2]

The appeal was allowed because the chambers judge who made the order 
    dismissing the appellants application did not have the benefit of this courts 
    decision in
Strata Plan LMS 1816 v. Acastina Investments Ltd.
(2004), 33 B.C.L.R. (4
th
) 69.  At the hearing of the appeal, the 
    parties agreed that the reasoning of the chambers judge was in error but all 
    parties submitted that we should determine the issue, which we declined to 
    do.

[3]

It is our opinion that costs of the first hearing in chambers and costs 
    of the appeal should be determined, with respect to each respondent separately, 
    by the outcome of the second hearing of the appellants application to add 
    the respondents as defendants in the action.  If the appellant obtains an 
    order adding a respondent as a defendant in the action, then the appellant 
    will recover its costs of the first application and the costs of the appeal 
    from that respondent.  Any respondent that successfully opposes the appellants 
    application will recover from the appellant its costs of the first hearing 
    and of this appeal.

The Honourable 
    Madam Justice Ryan

The Honourable 
    Madam Justice Saunders

The 
    Honourable Mr. Justice Low


